HOLSTEIN, Judge,
concurring in result.
I am unable to fully concur in the majority opinion. Section 508.050, RSMo 1986, does not absolutely forbid municipalities from “defending suits in courts across the state.” The statute only mandates venue in actions where the municipality is a defendant or codefendant. A third-party defendant is not the same as a defendant or codefendant. Once venue is established against a defendant, third-party claims need not independently comply with venue requirements. State ex rel. Garrison Wagner Co. v. Schaaf, 528 S.W.2d 438 (Mo. banc 1975). Had the legislature intended to forbid joining a municipality as a third-party defendant, the statute could easily have been drafted to so state.
However, permission to file a third-party petition is discretionary with the trial court based upon a judicial policy of litigation economy. Rule 52.11 and State ex rel. Green v. Kimberlin, 517 S.W.2d 124, 126-27 (Mo. banc 1974). Section 508.050 is an expression of a public policy by the legislature discouraging litigation against a city in a county other than in the county where •the municipality is located. As between the two policies, the trial judge’s reliance on the policy expressed by the venue statute in dismissing the third-party claim did not amount to an abuse of discretion. Because there was no abuse of discretion, I join in quashing the writ of prohibition.